Citation Nr: 0508147	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  97-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD), effective from October 
17, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two friends








ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1968 to May 1971, from 
August 1971 to May 1977, and from September 1983 to September 
1989.  

This matter returns to the Board of Veterans' Appeals (Board) 
on an appeal of a September 1996 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) in 
Waco, Texas.  

The RO, in pertinent part, granted entitlement to service 
connection for PTSD, assigning an initial 30 percent 
evaluation effective from October 21, 1994 (date of claim).  

In November 2002, the Board denied that aspect of the claim 
on appeal which sought an initial evaluation in excess of 30 
percent for PTSD prior to October 17, 1997, and the Board 
granted an increased rating, to a 50 percent evaluation, for 
PTSD from October 17, 1997.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  A September 2003 CAVC Order 
vacated that limited part of the Board's November 2002 
decision which denied an initial evaluation in excess of 50 
percent for PTSD from October 17, 1997.  That is, the CAVC 
Order upheld the November 2002 Board decision denying an 
evaluation in excess of 30 percent prior to October 17, 1997, 
and that matter is resolved, and not to be revisited at this 
time.  

Accordingly, the issue on appeal is limited to the matter 
identified on the front page of this decision.  
The limited issue remaining on appeal was most recently 
before the Board in March 2004, at which time it was remanded 
to the RO for further development and adjudicative action.  

In January 2005 the RO denied entitlement to an evaluation in 
excess of 50 percent for PTSD prior to October 17, 1997.

The case has been returned to the Board for further appellate 
review.

In his statements on appeal the veteran appears to be raising 
a claim of entitlement to service connection for chest pain 
and/or heart disease as secondary to his service-connected 
PTSD.  As this issue has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for clarification, initial consideration, and any 
indicated appropriate adjudicative action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his limited claim on 
appeal, obtained all relevant and available evidence 
identified by him, and provided him a full, complete and 
appropriate VA psychiatric examination, all in an effort to 
assist him in substantiating his claim for increased 
compensation benefits.  

2.  From October 17, 1997, PTSD has been productive of 
impairment compatible with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for more than an initial 50 percent disability 
evaluation for PTSD, from October 17, 1997, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board respectfully notes the veteran's honorable active 
duty in the Republic of Vietnam during the Vietnam Conflict.  
His military awards and decorations during his tour of duty 
in Vietnam included a Combat Infantry Badge and Bronze Star 
Medal, with two Oak Leaf Clusters, as well as other awards 
and decorations.  

The Board also notes that in September 1996 the RO granted 
service connection for PTSD, assigning an initial 30 percent 
rating from October 21, 1994 (date of claim).  

In a November 2002 decision, in part, the Board denied an 
evaluation in excess of 30 percent prior to October 17, 1997, 
and this decision was affirmed by CAVC on subsequent appeal.  
Accordingly, evidence dated prior to October 17, 1997, is not 
pertinent to the instant limited issue regarding the proper 
evaluation of the veteran's PTSD from October 17, 1997.  

The veteran reports that although he continues to work, he 
does so with such conflicts in the workplace and arguments 
that he is essentially unemployable.  See veteran statements 
of May 2004 and January 2005.  He also reports recurrent 
nightmares and flashbacks, as well as severe relationship 
problems, depression and anger.  




The RO on October 17, 1997 received from the veteran a VA 
form used for individual unemployability determinations. He 
reported that he had last worked full-time in September 1997, 
and had also become too disabled to work.  He mentioned job 
stress, problems with people and problems with supervisors.  
He stated that he had left his prior VA job (truck driver 
with local VA) because of his disability.  He reported weekly 
therapy to March 1997, at which time he discontinued both 
group and individual therapy.  

On a VA psychiatry examination of October 29, 1997, it was 
noted he discontinued his group therapy in 1997, but that he 
continued to take medication.  According to the report, he 
opted for an "early retirement" two months previously, and 
that he planned to seek further employment as a bus driver 
after a period of further rest.  (Emphasis added).  He 
reported problems sleeping at night, and that he had motion 
detectors all around his house and kept two clubs near his 
bed for protection.  

He stated that he had not had intense feelings of anger in 
recent months since he started on Tegretol medication.  He 
stated that his irritability was the reason that he sought 
early retirement from his VA employ, and he also felt 
uncomfortable in crowds and felt detached from his family.  

The examiner reported that the veteran seemed tense with his 
fists clenched at times, and at other times he picked at 
fingernail cuticles.  His voice was described as tight and 
slightly angry in tone.  He responded relevantly and there 
were no delusions or hallucinations.  He was described as 
oriented, his affect was characterized as appropriate and his 
mood was somewhat anxious.  

According to the examiner, he recalled three objects after 
five minutes, made arithmetic calculations correctly, and 
recalled the last three presidents.  He was considered 
competent to handle funds.  The diagnosis was PTSD.  

A score on the Global Assessment of Functioning (GAF) scale 
was 55 on VA examination in October 29, 1997.  

In March 1998 the veteran wrote that the problems driving 
caused by his medication influenced his decision to retire 
from VA.  He stated that he now worked as a cook in a 
delicatessen.  He stated this was the reason for not 
attending group meetings.

On VA reexamination in February 2001, he reported no 
psychiatric hospitalization since the previous examination, 
but that he had persistent symptoms that had not varied.  He 
reported being very depressed about losing three jobs in the 
past year because of PTSD, having divorced his wife of 21 
years and remarried, and that he frequently became irritated 
with younger employees at his current job.  He admitted to 
obtaining or receiving no psychotherapy since his last 
examination, despite continued problems with frequent 
nightmares and disrupted sleep and self-imposed isolation.  

The veteran reported that he had trouble remembering things 
and he needed to remember to do his job adequately.  He 
stated that he had an Associates Degree in auto collision 
management, and had worked from December 1999 through January 
2000 in a body shop.  He said that he had difficulty 
remembering what he needed to do on account of medication for 
PTSD.  He reported another job of five months as a collision 
damage estimator, and the problems he had with nerves and 
remembering what was needed for an accurate estimate.  

The veteran reported that he currently worked as a mechanic 
for a rental truck company (U-Haul), but became frustrated 
and irritated on the job.  He denied any recent alcohol or 
other substance abuse or violence, assault or self-
destructive acts since his last examination.  In summary, the 
examiner stated that he appeared to experience stress and 
anxiety in his job as well as, "mild to moderate" problems 
with his marital relationship.  (Emphasis added).  The 
examiner found that he appeared to have limited social 
relationships or recreational pursuits at this time.  

The veteran was described as neatly groomed, alert and well 
oriented to current circumstances.  He showed no evidence of 
hallucinations, delusions or paranoid ideation, and his 
insight and judgment were felt to be grossly intact.  

The examiner observed no evidence of severe impairment of 
memory during the interview.  His speech was described as 
normal in rate and tone with goal-directed thought processes.  
The examiner found his mood was, "mildly dysphoric," with a 
somewhat restricted range of affective expression.  (Emphasis 
added).  The examiner noted the various symptoms the veteran 
reported that met the criteria for PTSD and those that were 
unchanged since the previous examination.  

The multiaxial diagnosis showed chronic PTSD on Axis I and on 
Axis V, GAF of 50 for the current and last year.  

A lay statement was received in May 2004 from JJW (initials) 
who served with the veteran in Vietnam.  The statement 
regards matters not at issue on appeal, primarily, the 
circumstances of the veteran's honorable, active duty combat 
in Vietnam.  

In June 2004, the veteran submitted medical evidence 
regarding colon polyps, a matter the Board certainly 
acknowledges is not pertinent to any issue on appeal.  See 
veteran's statement of January 2004 wherein he accuses VA 
and/or Board personnel of confusing this medical evidence.  

Two June 2002 e-mails, prepared by the veteran to his 
employer, with associated responses of the employer, were 
received at the RO in June 2004.  These documents appear to 
address a June 2002 3-day suspension, without pay, the 
veteran apparently received when his supervisor decided that 
the veteran had failed to give adequate advanced notice of 
proposed sick leave.  

Other employment (U-Haul) records show an unacceptable 
efficiency and work quality Warning Notice, dated in February 
2002, as well as another Warning Notice of April 2002.  

Private treatment records of AM (initials), MD, dated in 
January 2004, address a disorder not at issue.

The veteran also submitted an article, titled, Counters NVA 
Offensives, Cavalry Denies the Enemy His Freedom to Move, 
authored by SGT Mike Conroy, and apparently dated in May 
2004.  The article is not pertinent to the narrow medical 
issue on appeal.  

A handwritten lay statement received in June 2004, indicates 
the opinion of the veteran's wife as to the unfortunate 
circumstances of her marriage to the veteran, primarily his 
alleged infidelity and alleged mental cruelty towards her, 
her fear of him, as well as her lay opinion and belief that 
the veteran is a very sick man.  

In May 2004, the veteran reiterated his intention to apply 
for VA unemployability compensation.  

VA treatment records dated through August 2004, show a 
September 2003 notation of a family history of heart disease.  
A history of alcohol abuse, as well as a family history of 
PTSD and depression (sibling) was noted in May 2004.  In June 
2004 the veteran admitted to resuming his consumption of 
alcohol, due to difficulties with work, and continued 
frustrations with his supervisor.  

On mental status examination in May 2004, the veteran 
reported some impulsive homicidal ideation, but he indicated 
that he would not act out on these thoughts should they 
reoccur.  His thoughts were coherent and goal directed, he 
denied any hallucinations and delusions, and he was not 
suicidal or homicidal.  He was alert and oriented times four, 
with intact concentration and memory, including immediate, 
recent and remote events.  While he expressed willingness to 
continue pharmacologic interventions, he continued to deny 
any group or individual therapy.  It was planned to increase 
his Zoloft and BuSpar medications, and he was ordered 
Seroquel for severe sleep disturbance and irritability.  

In October 2004, the veteran reported on a general follow-up 
evaluation that his chest and abdominal discomfort had been 
related to "stress."  Mental health medications were 
identified as Zoloft, BuSpar, and Quetiapine.  

The veteran was also noted in October 2004 to continue do 
decline any involvement in VA or private group and/or 
individual mental health, psychiatric or marital counseling 
or recovery support groups.  

On VA PTSD examination in November 2004, the veteran reported 
that his primary stress in life at present is his unpleasant 
work environment.  He reported strong thoughts of hurting 
him, although he had never acted on these, and felt that he 
most likely never would.  He also reported conflicts with 
other former supervisors and coworkers, as with other people 
throughout his life in work since his discharge from the 
National Guard in 1990.  He admitted to not being intensively 
involved in any therapy for sometime.  Current psychiatric 
medications were reportedly buspirone.  

The mental status examination revealed the veteran to be 
somewhat disheveled, with a very somber and quiet demeanor, 
and a mildly depressed mood.  Affect was somewhat restricted, 
and he reported vegetative symptoms of disturbed sleep, 
decreased energy, loss of interest in some of his usual 
activities, along with considerable anger and irritability.  
He denied any significant problems with concentration or 
memory.  He denied any suicidal ideation or intentions.  His 
speech was normal in rate and articulation, and he had no 
loose associations.  No psychotic symptoms were noted or 
evidenced on examination.  He was oriented to person, place, 
time, date and situation.  He was able to perform simple 
calculations and memory tasks, without difficulty.  He 
reported frequent flashbacks of memories associated with his 
service in Vietnam, with nightmares related to his combat 
there, as well as his stressful work situation.  

The examiner was of the opinion that the veteran is generally 
functioning fairly well, despite his interpersonal problems, 
even though he reported some degree of isolation and a 
decrease in general emotional responsiveness over the years.  
The diagnoses were PTSD, which the examiner determined was 
"moderate," and depressive disorder, and possible history 
of alcohol abuse, currently in remission.  

A GAF score of 51 was obtained on examination in November 
2001.  



The November 2004 VA PTSD examination report also includes 
the express opinion that the veteran had not experienced a 
severe degradation in his ability to work as a result of 
PTSD, which, again, was thought to be no more than 
"moderate" in severity of symptomatology and impairment.  
None of the above disorders were thought to be severe enough 
at present to render the veteran incapable of work, and it 
was noted that he had never decompensated to the point of 
requiring hospitalization or other more intensive treatment.  

It was also noted that the veteran appeared to have made an 
adaptation to his psychiatric illness which had allowed him 
to function successfully for the most part, though at a 
subdued level of enjoyment and fulfillment, and with some 
increase in his risk for development of other associated 
mental conditions.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service. 
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations. 38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 10 percent evaluation may be assigned for PTSD for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships).  (Emphasis added).  A 100 percent evaluation 
is provided for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130 (2004).  (Emphasis added).  

The severity of a psychiatric disability is based upon actual 
clinically demonstrated symptomatology, as it affects social 
and industrial adaptability, not mere reported 
symptomatology.  (Emphasis added).  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency. VA must not under-evaluate 
the emotionally sick veteran with a good work record, nor 
must it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology. The record of the history and complaints is 
only preliminary to the examination. The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials. The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be. Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all the evidence of record.  
38 C.F.R. § 4.130.  (Emphasis added).  

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2004). It should also be noted that 
use of terminology such as "moderate" and "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue. All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2004). 

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating. See Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002). 

It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings. Id.

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation. Id.

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2004) is not restricted 
to symptoms provided in that diagnostic code. Id. at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV). Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned. Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. 38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. Id.




When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. Id.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.


When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue. See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999).



The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. 

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities. 

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claim adjudicated on the merits on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted herein above and 
below, the Board finds that VA has complied with both the 
notification and assistance provisions of the VCAA as to the 
claim on appeal, and that the Board's decision to proceed in 
adjudicating the claim on appeal does not prejudice the 
veteran in its disposition.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  


In this case, the veteran's original claim was filed in 1994.  
The RO issued notice to him of VA's duty to assist and other 
VCAA responsibilities in a letter dated in March 2004.  While 
this was after the initial grant of service connection, the 
claim was reconsidered on a de novo basis in a January 2005 
supplemental statement of the case.  As such, the timing of 
the VCAA notice comports with the CAVC's holding in 
Pelegrini, supra. 

The substance of the notice is satisfactory as well.  
Specifically, the March 2004 VCAA letter advised the veteran 
of his need to identify or submit evidence, primarily medical 
opinion evidence, of an increase in severity of symptoms 
associated with his PTSD.  This notice also informed him that 
VA would attempt to obtain any evidence that he identifies.  

The RO requested that the veteran send VA any information he 
may have pertinent to his claim on appeal, and the RO 
obtained private medical evidence from various sources.  The 
RO also provided him with a toll-free telephone number should 
he require additional information or answers to questions 
relevant to his claim.  There is no report of contact to 
indicate that he called with any question regarding this 
notice; no reply is of record.  

The veteran has not identified any additional VA or private 
treatment records pertinent to the claim on appeal, which 
have not been obtained.  However, consistent with the duty to 
assist, the RO scheduled him for VA PTSD examination in 
February 2001 and November 2004.  

Once all of the above was completed, the RO denied the claim 
for an initial evaluation in excess of 50 percent, from 
October 17, 1997, in the January 2005 supplemental statement 
of the case.  

The above decisions and notices, statement of the case and 
supplemental statements of the case, advised the veteran of 
the evidence considered and the reasons and bases for the 
denial of his claim.  

The January 2005 supplemental statement of the case advised 
the veteran of all appropriate regulations governing 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD from October 17, 1997, including a recitation of 38 
C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of all VA examinations.  

No additional medical evidence was identified or received, 
other than arguments of the veteran and his representative, 
after the January 2005 supplemental statement of the case.  
As such, VA has obtained all relevant records in support of 
his claim, and no further notification or development action 
is indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, the record already contains sufficient 
medical evidence upon which to adjudicate the claim on 
appeal.  Neither the veteran nor his representative have 
identified additionally available medical evidence relevant 
to the claim that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim on appeal, entitlement to an initial 
evaluation in excess of 50 percent for PTSD, from October 17, 
1997, has been completed within VCAA.  

Thus, in light of his statements and the development 
completed at the RO, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claim has been identified and obtained. The Board 
finds that VA can provide no further assistance that would 
aid in substantiating the claim as the issue essentially 
turns on the interpretation of evidence in a record that 
appears to be complete.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

Further, the veteran or his representative has not disputed 
that VA has completed the development required for an 
informed decision.  See Dixon v, Gober, 14 Vet. App. 168, 173 
(2000); Davis v. West, 13 Vet. App. 178, 184 (1999); Earle v. 
Brown, 6 Vet. App. 558, 562 (1994).


Initial Increased Rating from October 17, 1997

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation unless there is a 
clearly expressed intent to limit consideration to a specific 
disability rating.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

The distinction between disagreement with an original rating 
and a claim for an increased rating is important in terms of 
determining what evidence is to be used to decide the 
original rating.  See Fenderson, 12 Vet. App. at 126 and 
Francisco, 7 Vet. App. at 58. As this appeal concerns an 
original rating, Fenderson controls.


A review of the objective clinical findings received from 
October 17, 1997 to the present, including the objective 
clinical findings and medical opinions contained within VA 
examination reports of October 29, 1997, February 2001 and 
November 2004, with GAF scores ranging from 50 and 51 to 55, 
discloses a level of impairment in job and social functioning 
which warrants no more than a 50 percent evaluation from 
October 17, 1997 to the present.  

The veteran's primary argument on appeal is that he is 
essentially totally impaired occupationally, due to symptoms 
of PTSD.  As evidence of his argument, he submits evidence 
which, at best, demonstrates difficulty with his present 
supervisor at U-Haul.  The argument and evidence falls far 
short of that which is required by the schedule for PTSD.  
The question on appeal is not whether the veteran continues 
with an employment situation for which he is ill suited, but 
rather, "the average impairment in earning capacity" 
resulting from PTSD, "in civil occupations" as a whole.  

That the veteran may have difficulty in his particular job, 
including any personality conflict with a current supervisor, 
or that he has marital difficulty, may or may not represent 
the severity of symptoms of PTSD.  Rather, the Board must 
look to all of the evidence of record, considering the 
credibility and relative probative value of the evidence.  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The salient paint is that veteran's lay opinion of the 
severity of his PTSD is of little probative value.  The 
United States Court of Appeals for the Federal Circuit (CAFC) 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). In this case, the Board finds that the more probative 
evidence is the objective findings on repeated VA 
examinations, and not the veteran's subjective complaints of 
greater impairment not demonstrated by clinical evidence.  


The Board notes carefully the assertions made by the veteran 
in his January 2005 correspondence.  His recitation of facts, 
as with his arguments of law, are incorrect, 
mischaracterized, confused and misplaced.  The fact remains 
that the veteran is not competent to self diagnose the 
severity of his symptoms of PTSD.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  A layperson is competent to testify 
only as to observable symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  A layperson is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one which a layperson's 
observations is competent.  See Savage, 10 Vet. App. at 495-
97.  

The Board also notes that the objective clinical evidence of 
record shown that the veteran repeatedly refuses any regular 
ongoing VA mental health group or individual counseling for 
his PTSD and associated symptoms.  At the same time, he 
argues that his difficulty with a supervisor at a particular 
U-haul establishment requires VA grant a greater disability 
evaluation-perhaps rating him as totally disabled.  There 
are no clinical bases to his arguments on appeal, as 
objectively demonstrated symptoms on repeated VA examinations 
warrant no more than the current 50 percent evaluation under 
all VA laws and regulations.  

Specifically, the findings on repeated VA PTSD examinations 
of October 29, 1997, February 2001 and November 2004, 
demonstrate no deficiencies in most areas of social and 
industrial life, including work, school, family relations, 
judgment, thinking or mood.  Rather, the veteran is 
repeatedly demonstrated by credible, objective clinical 
evidence to have no suicidal ideation or plan, no obsessional 
rituals.  Significantly, he has never had any speech 
impairment.  

The veteran is shown to have some depression, with complaints 
of panic attacks, but he repeatedly refused treatment, and 
even without treatment, his depression and panic attacks do 
not affect his ability to function independently, 
appropriately and effectively, as anticipated by an 
evaluation in excess of 50 percent.  Moreover, there is no 
evidence, at any time, of any disorder of thought process.  
The veteran has no impaired impulse control, although he 
certainly has difficulty at work with this current 
supervisor, and, possibly, marital difficulty.  

More importantly, the veteran has no spatial disorientation, 
and he is repeatedly not shown to be unable to establish and 
maintain effective relationships.  The criteria for a 70 
percent evaluation for PTSD are clearly not met and are not 
more closely approximated.  

This assessment was essentially confirmed on comprehensive 
examinations in October 1997, February 2001, and November 
2004, although the GAF was slightly lower at 50 in February 
2001 and as high as 55 in October 1997, with the 51 GAF 
obtained in November 2004.  With none of the symptoms listed 
in the proceeding paragraph, the sole notation of a GAF of 50 
in February 2001, with limited clinical findings which do not 
exceed the criteria for a 50 percent evaluation for PTSD, 
cannot be said, alone, to warrant more than the current 50 
percent rating for PTSD, particularly when a GAF of 51 would 
totally support the current 50 percent rating.  Regarding the 
GAF rating scheme see, for example, the references in Baker 
v. West, 11 Vet. App. 163 (1998), Richard v. Brown, 9 Vet. 
App. 266 (1996), Cathell v. Brown, 8 Vet. App. 539 (1996) and 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The Board also observes that since October 17, 1997 the 
veteran has been able to work consistently with an employer 
and he has maintained his new marriage.  Thus, in view of 
this evidence, the Board finds that while the record 
approximates the 50 percent criteria, it does not exceed it 
in any way, and the criteria for a 70 percent evaluation are 
not met or more closely approximated, even with a 
compassionate and generous review of the objective evidence 
of record.  

The above evidence demonstrates, and the November 2004 VA 
psychiatric opinion reaffirms and solidifies, that the 
criteria for more than a 50 percent rating are not more 
closely approximated for PTSD.  

As noted above, the Board can find no objective clinical 
basis for the veteran's arguments on appeal, including those 
expressed in a January 2005 handwritten letter.  

The November 2004 VA PTSD examination report includes the 
express psychiatric opinion-based upon a review of his 
documented clinical history-that the veteran has not 
experienced a severe degradation in his ability to work as a 
result of PTSD, and that, his PTSD is no more than 
"moderate" in severity of symptomatology and impairment.  
This evidence weighs heavy against his claim, as does all of 
the evidence of record.  

Even with consideration of his PTSD and depression both as 
service-connected, as assumed herein, the VA examiner 
expressed an opinion that these were not severe enough to 
render the veteran incapable of work.  It is again noted that 
the veteran has refused any ongoing psychiatric group or 
individual therapy, and he has never decompensated to the 
point of requiring hospitalization or other more intensive 
treatment.  The claim must be denied against the weight of 
such clinical evidence.  

In so finding, the Board adds that the November 2004 VA 
examiner emphasized that the veteran appears to have made an 
adaptation to his psychiatric illness which has allowed him 
to function successfully--for the most part, though at a 
subdued level of enjoyment and fulfillment, and with some 
increase in his risk for development of other associated 
mental conditions.  The Board does not question the veteran's 
occupational and social impairment; the objective clinical 
evidence of record demonstrates such occupational and social 
impairment as to warrant no more than the current 50 percent 
rating for PTSD, from October 17, 1997 through the present.  


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996). 

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an originating agency's conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.

In this case the RO has provided the provisions pertaining to 
an extraschedular evaluation for PTSD, and discussed them as 
they pertain to the disorder.  The RO, however, did not find 
that referral of the veteran's case to the Under Secretary or 
Director was warranted.  

The November 2004 VA examination report notes that the 
veteran has required no hospitalizations, and he has, in 
fact, maintained employment.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual. Shipwash, 8 
Vet. App. at 227. 

Having reviewed the record, the Board finds no basis for 
further action on this question.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board finds that there is a fair preponderance of the 
evidence against the claim on appeal, as set forth above, 
and, therefore, reasonable doubt is not for application.  



ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD, effective from October 17, 1997, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


